DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are pending.

Applicant’s election without traverse of a Species a shown in Figure 26 of the “841 construct”, which is an antibody Fab that binds to HER2 D1 linked to a scFv that binds to HER2 D4, wherein the construct comprises SEQ ID NO: 134 (D1 binder, the VL of A21), SEQ ID NO: 67 (D4 binder; scFv 4D5HL), the linker of SEQ ID NO: 54 linking the C-terminus of the scFv to the N-terminus of the antibody; is acknowledged.  Applicant indicates that the elected species corresponds to SEQ ID NO: 157 (scFv 4D5HL-L-A21VL-Ck) paired with SEQ ID NO: 159 (A21 VH-CH1), as recited in claim 9 and depicted in Figure 26.  The elected species does not comprise and Fc domain.   Applicant also indicates that claims 1, 2, and 6-11 read on the elected species.

SEQ ID NO: 157, however, does not comprise SEQ ID NO: 54 as the linker between the scFv 4D5HL and the A21 VL-CL unit.  The linker of SEQ ID NO: 54 instead appears in the context of the scFv, linking the VH and VL.  Accordingly, claims 6-8 also do not read on the elected species of SEQ ID NO: 157.

Nevertheless, after further consideration all claims will be examined and the species election is withdrawn.

Claims 1-11 are under consideration.

Information Disclosure Statement
The information disclosure statement filed 18 February 2019 has been considered.  An initialed copy of the IDS accompanies this Office Action.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Applicant’s benefit claim as a continuation-in-part of USSN 14430224, which is a 371 filing of PCT/EP2013/071443, filed 14 October 2013, is acknowledged.  The prior-filed applications do not, however, provide clear written support for the bispecific structures now recited in the claims which comprise CDRs of the A21 (SEQ ID NOS: 122-127) and/or trastuzumab (SEQ ID NOS: 116-121) antibodies.  While both A21 and trastuzumab are disclosed in the parent applications, their CDRs as defined in the claims are not expressly identified.  CDRs can be defined using different systems (Kabat, Chothia).  Neither are any of the SEQ ID NOS above SEQ ID NO: 115 disclosed in the parent applications.  Accordingly, the effective filing date of the instant claims is considered to be the actual filing date of the application; i.e., 08 October 2018.

In view of the effective filing date of the instant claims, publication US20150284463 (PTO-892) which published on 08 October 2015 is available as a reference against the instant clams under both 35 USC 102(a)(1) and (a)(2).  
Specification
The Substitute Specification filed 21 January 2019 is acknowledged and has been entered.

The disclosure of the Substitute Specification is objected to because on page 63 a “Figs 27 to 50” is referenced at the middle of the page but no Figure 50 was found in the Drawings or is referenced in the Brief Description of the Drawings.  

The specification is objected to because it contains disclosures of sequences that are not accompanied by SEQ ID NOS, for example, page 55, last line; page 57 signal sequence and FLAG-Tag M1, 6His tag; page 60 signal sequence and 6xHis Tag.  Even if those sequences are included in the sequence listing, a sequence identifier must accompany each sequence each time it appears in the specification.  37 C.F.R. 1.821(a) and (c); M.P.E.P. 2422.01-03.  


Claim Objections
Claim 1 is objected to because there is a missing “to” in the first line (“connected a polypeptide”)  of alternative (II) and a space missing between SEQ ID 67,SEQ ID 68 in the concluding “wherein” clause.  Appropriate correction is required.

Claim 1 is also objected to because in view of the disclosure on page 7, line 6 (1/21/19 Sub Spec) “SEQ ID 143 to SEQ ID 151” should be “SEQ ID 134 to SEQ ID 151”.  Appropriate correction or clarification is required.
  
Claim 6 is objected to because of the following informalities:  the amino acid sequence must be accompanied by one or more SEQ ID NOS.  Appropriate correction is required.

Claim 7 is objected to because “SQ ID 54” should be “SEQ ID 54”.  Appropriate correction is required. 



  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is internally inconsistent because in the first “wherein” clause the HER2-targeting agent is limited to a “bispecific antibody” but the alternatives listed in options (I) and (II) each includes “an ankyrin based polypeptide targeting domain” that is not an antibody and many of the SEQ ID NOS in the final “wherein” clause are SEQ ID NOS defining ankyrin domains (e.g., at least SEQ ID NOS: 10-50, 61-64).  Dependent claims 3-8, 10, and 11 do not resolve this inconsistency and so are included in the rejection.
Claim 1 is ambiguous in its use of the combination of non-Markush phrasing, the combined use of “and” and “or” with respect to member elements of groups of member elements, and the grouping of some SEQ ID NOS as a range (e.g., “SEQ ID 122 to SEQ ID 127”) whereas other SEQ IDs are listed individually.  Applicant is reminded that Markush language defines a closed group, such that "and" between the last two elements is appropriate.  When the list is set forth as a list of alternatives, however, the final two elements, if independent, should be separated by an "or" rather than an "and."  Additionally, when SEQ ID NOS are included in the list, grouping consecutive numbers makes it unclear if the group of SEQ IDs are to be considered together as a single member.  It is particularly confusing as to whether the claim requires that all six CDRs listed as options in the final “wherein” clause (e.g., SEQ IDs 116-121, SEQ IDs 122-127) must be selected together as a unit or if instead the language means that the constructs need only comprise a single CDR for the first and the second polypeptide (or a functional equivalent having at least 70% identity).  Clarification is required.
Claims 2 and 7 similarly recite lists that are unclear as to the alternatives because of the combination of non-Markush phrasing and the grouping of SEQ IDs.  In claim 2, is the selection for one of SEQ ID 134 to SEQ ID 142 and then also one of SEQ ID 144 to SEQ ID 155?  As written, it is unclear that a single SEQ ID is selected.  Clarification in each claim is required.
Each of claims 1, 2, 3, 8, and 9 are ambiguous in that it unclear as to when an alternative sequence is a “functional equivalent” of the recited sequences.  Clarification is required.
Regarding each of claims 1 and 6, the phrase "particularly . . . " renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).  As written, the language following the "particularly" appears to be only exemplary rather than limiting.  Accordingly, claim 1 will be interpreted as not limited to an IgG and claim 6 will be interpreted as met by any polyglycine/serine linker.
Claims 6 and 7 are ambiguous because each recites that the linker is "characterized by” an amino acid sequence.  But is not clear whether “characterized by” permits variation in the amino acid sequence, additions to the amino acid sequence (i.e., that “is characterized by” is equivalent to “comprising”), or something else.  Clarification is required.  For examination purposes the language will be treated as “comprising”.
Appropriate correction is required.  



The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 1 is drawn to a bispecific HER2-targeting agent comprising (a) a first polypeptide ligand that binds to HER2 extracellular domain 1, (b) a second polypeptide ligand that binds to HER2 extracellular domain 4, and (c) a linker covalently attaching the first and second polypeptide ligands, wherein said bispecific HER2-targeting agent is a bispecific antibody.  The specification does not expressly define an “antibody” but it consistently distinguish “antibody-144-151), or SEQ IDs that together are the six CDRs of the A21 VH+VL pair (SEQ ID NOS: 122-127), or a “functional equivalent” that is “at least 70% identical” to “said sequence”.  The second polypeptide is similarly broadly defined, particularly with respect to a “functional equivalent” that is “at least 70% identical” to “said sequence” when the sequence can be a single CDR of the trastuzumab VH+VL pair (SEQ IDs 116-121).  
The dependent claims do not place any additional limits on the structure of either the first or second polypeptide ligand.  While claim 2 limits the options to variable domains, that claim also encompasses sequence variants that are at least 70% identical.  Claim 3 defines the Fc domain but also encompasses variants at least 70% identical.  Claim 4-8 further define linker sequences between the first and second polypeptide ligands, with claim 8 again encompassing “functional equivalents” with at least 70% identity.  Claims 10 and 11 recite the encoding nucleic acids and a method of use.

Assessment of species disclosed in the original specification 
Applicants discloses bispecific constructs comprising a first polypeptide ligand that binds HER2 domain 1 and a second polypeptide ligand that binds HER2 domain 4 with the polypeptides joined by a linker sequence.  While there are a number of sequences provided, many of these relate to non-antibody constructs that are designed ankyrin repeat proteins (DARPins), which are outside the scope of the current claims. 
Component Constructs:  Table 1 on page 45 provides a listing of single binding agents (by name, not sequence) and their domain specificity.  The binding agents in Table 1 are primarily DARPins, including the D4 binders “G3” and “H14” and the D1 binders 902, 903, 910, 916, 926, 929, 930, H01, and H03.  The amino acid sequences of those DARPins are set forth in SEQ ID NOS: 10-50, 61, 62, 63, and 64.  As noted in the 35 USC 112(b) rejections, because the claim recites that the bispecific HER2-targeting agent “is a bispecific antibody”, the DARPin sequences are outside the scope of the current claims.
Table 1 also lists antibodies that comprise heavy chain variable regions (VH) and light chain variable regions (VL).  The 4D5 (aka, trastuzumab, anti-D4)) and 2C4 (pertuzumab, anti-D2) antibodies are prior art antibodies, as acknowledged in the specification.  Various scFv 
A21 is another prior art anti-D1 antibody.  E.g., Specification at page 55.  scFv comprising the A21 VH and VL (i.e., a single polypeptide chain with the VH and VL joined by a flexible linker) are set forth in SEQ ID NO: 65 (A21HL), SEQ ID NO: 66 (A21LH), and SEQ ID NO: 93 (A21LH).  SEQ ID NOS: 134-143 describe the A21 light chain, heavy chain, Fab (VH-CH1), three variant light chains, and four variant heavy chains.
The sequence listing in SEQ ID NOS: 144-151 lists other antibody light and heavy chains pairs for the 7C2, H218, 39s, and MF3958 antibodies, which given their placement in the wherein clause apparently bind HER2 domain 4 but support for that function was not clearly identified in the specification.
Bispecific Constructs:  Bispecific forms that bind both D1 and D4 of HER2 are described in which both binders are DARPins.  Those binders are set forth in SEQ ID NOS: 3-9, 58, 59, and 60 (peptide linker) and SEQ ID NOS: 103-110 (linked by a (rigid) shared alpha helix).  In other examples, a DARPin is linked to a scFv, as described in SEQ ID NOS: 70-78 and 88-91 (page 58).  Again, as noted in the 35 USC 112(b) rejections, because the claim recites that the bispecific HER2-targeting agent “is a bispecific antibody”, the bispecific constructs comprising DARPin sequences are outside the scope of the current claims.   
The specification also describes “bispecific antibody” constructs that do not comprise heavy or light chains (required by both option (I) and option (II) of claim 1) and so are also outside of the scope of claim 1.  In one example two scFv's are linked together.  Those binders are described by the amino acid sequences set forth in SEQ ID NOS: 80-87 and 100 (page 59).  
The only constructs that fall within the scope of the current claims are the biparatopic constructs illustrated in Figure 26 and discussed in Example 7.  Formats in which an IgG is linked to a scFv and formats in which an Fab fragment (i.e., an IgG lacking the Fc region) is linked to a scFv are each described in Figure 26.  In Construct 441 a scFv comprising the trastuzumab variable regions in a VH-L-VL orientation is then linked to the N-terminus of the VL of the A21 IgG antibody,  The scFv-L-VL-CL chain is defined by SEQ ID NO: 157 and the VH-CH1-CH2-CH3 chain is defined by SEQ ID NO: 158.  Construct 841 is a Fab fragment form of construct 441.  It comprises the same chain defined by SEQ ID NO: 157, but the other chain lacks the Fc domains (CH2-CH3) found in SEQ ID NO: 158 and is identified as SEQ ID NO: 159.  SEQ ID NO: 158 comprises SEQ ID NO: 159.  
In the 241 and 641 constructs, the same trastuzumab scFv as used in the 441/841 constructs is linked to the N-terminus of the VH of the A21 antibody, rather than to the VL.  In construct 241, the chain comprises not only the A21 VH-CH1 domains, but also the Fc domains CH2 and CH3.  That construct is defined by SEQ ID NO: 161.  In the construct in which the Fc domains are lacking the polypeptide is defined by SEQ ID NO: 162.  SEQ ID NO: 161 comprises SEQ ID NO: 162.  The A21 light chain VL-CL is used in both constructs and is defined by SEQ ID NO: 160. 
One-armed Fabs are also described.  These two-chain proteins are bispecific but monovalent, comprising a VL-CL-CH2-CH3 chain that dimerizes with a VH-CH1-CH2-CH3 chains.  In the LF-oaFabFc:A21-TZB-4oa construct, the trastuzumab scFv is linked to the A21 VL-CL-CH2-
Linkers:  The linkers used in the various constructs include a flexible (Gly4Ser) linker of 1-4 units (SEQ ID NOS: 51, 52, 53,  and 54, respectively).  Figure 31 and its Brief Description on page 22 indicates that for the 441 IgG-scFv construct, the linker between the scFv and the IgG can be 2-22 amino acids, but that the shorter Gly-Ser linker provided the most active construct.  The Specification on page 14 lists additional potential linkers (SEQ ID NOS: 111, 167-186), but the Examiner was unable to locate constructs that actually incorporate any of those linkers.
Constructs and Linkers Not Disclosed:  The specification does not disclose bispecific antibody constructs other than those set forth in Figure 26.  All of those constructs comprises a scFv in which the trastuzumab VH and VL sequences are linked together in VH-L-VL orientation with a linker that is the (G4S)4 linker of SEQ ID NO: 54.  That portion of the construct binds domain 4 (D4) of HER2.  The A21 VH and VL, which binds domain 1 (D1) of HER2, are used in the IgG/Fab portion of the construct.  While the Brief Description of the Drawings references additional humanized variants of the VH and VL, the only sequences that the Examiner was able to clearly identify as containing a VH or VL of either antibody are those defined by SEQ ID NOS: 128-133 (trastuzumab VH and VL) and SEQ ID NOS: 134-143 (A21 LC, HC, HC Fab, 3 LC variants and 4 HC variants).  It appears that all of those sequences comprise the same set of six CDRs as the parental VH+VL pair.  It does not appear that any “functional variants” comprising only one of the trastuzumab CDRs (set forth in SEQ ID NOS: 116-121)  or the A21 CDRs (set forth in SEQ 
Given the specification's disclosure, the skilled artisan would reasonably conclude that the inventors, at the time the application was filed, had possession of the bispecific HER2 binding agents described in Figure 26 in which the linker between the scFv and the IgG/Fab is a polyglycine/serine linker of two to twenty-two residues.  But the claims broadly encompasses not only those constructs, but constructs that retain only 70% identity to a single CDR of the trastuzumab and A21 variable domains
Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
In the instant case, the disclosure of the bispecific HER2 targeting agents as set forth in in SEQ ID NOS: 157-166 are not representative of the genus recited in claim 1 or claim 9.  While other anti-HER2 antibodies known in the prior art could be substituted into the scFv-IgG or 
Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. 
To meet this requirement in the instant case, the specification must describe structural features that provide a basis for the claimed HER2 domain 1 and domain 4 binding activity as required by claim 1.  But in this case, the specification does not identify any aspect of any of the structures described that correlates with the binding function.  And the art in general recognized that, for antibodies, all six CDRs of a parental antibody must be shared before the skilled artisan could visualize the members of the genus of related structures that would be reasonably like to retain binding activity.  Accordingly, a mere recitation of “functional equivalents” that share at least 70% sequence identity with a reference variable domain or CDR 
For all of the reasons presented above, one of skill in the art would not know which of the countless “functional equivalents” that share at least 70% sequence identity to the referenced SEQ IDs of the claims would also be able to specifically bind HER2 or in what context a single polypeptide of claim 9 might be bispecific.  In conclusion, for the reasons presented above, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had full possession of the bispecific HER targeting agents as broadly claimed.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US20150284463 to Tamaskovic et al. (“Tamaskovic;” PTO-892; pub’d 08 October 2015) in view of Hu et al., PLoSONE 10(6):e0129125. Doi:10/1371/journal.pone.0129125 (2105) (“Hu;” PTO-892) as evidenced by GenBank Accession No. KP749832.1 (2015) (PTO-892).
Tamaskovic teaches bispecific HER2-targeting agents comprising a first polypeptide ligand that binds to HER2 domain 1 (HER2 D1), a second polypeptide ligand that bind to HER2 domain 4 (HER2 D4), and a linker (L) covalently attaching said first and second polypeptides.  See entire document, e.g., Abstract, claims.  In one embodiment, the second polypeptide comprises the anti-HER2 D4 polypeptide defined by SEQ ID NO: 67, which is a scFv comprising variable domains of the trastuzumab antibody in which the VH is linked to the VL by a (G4S)4 linker as defined by SEQ ID NO: 54.  E.g., claim 5, and SEQ ID NO: 67 in view of SEQ ID NO: 54.  
Sequence 67, Application US/14430224; Publication No. US20150284463A1
OTHER INFORMATION: scFV 4D5HL, a scFV binding the extracellular domain 4 of HER2
OTHER INFORMATION: with a glycine serine linker connecting heavy and light chain

  Query Match             100.0%;  Score 1320;  DB 14;  Length 248;

Qy          1 EVKLVESGGGLVQPGGSLRLSCATSGFNIKDTYIHWVRQAPGKGLEWVARIYPTNGYTRY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVKLVESGGGLVQPGGSLRLSCATSGFNIKDTYIHWVRQAPGKGLEWVARIYPTNGYTRY 60

Qy         61 ADSVKGRFTISADTSKNTAYLQMNSLRAEDTAVYYCSRWGGDGFYAMDYWGQGTTVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISADTSKNTAYLQMNSLRAEDTAVYYCSRWGGDGFYAMDYWGQGTTVTVSS 120

Qy        121 GGGGSGGGGSGGGGSGGGGSDIVMTQSPSSLSASVGDRVTITCRASQDVNTAVAWYQQKP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGGGSGGGGSGGGGSGGGGSDIVMTQSPSSLSASVGDRVTITCRASQDVNTAVAWYQQKP 180

Qy        181 GKAPKLLIYSASFLYSGVPSRFSGSRSGTDFTLTISSLQPEDFATYYCQQHYTTPPTFGQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GKAPKLLIYSASFLYSGVPSRFSGSRSGTDFTLTISSLQPEDFATYYCQQHYTTPPTFGQ 240

Qy        241 GTKVELKR 248
              ||||||||
Db        241 GTKVELKR 248

SEQ ID NO: 67 of Tamaskovic is identical to instant SEQ ID NO: 67, which is contained within instant SEQ ID NO: 157.  
In SEQ ID NO: 81, Tamaskovic teaches that the scFv 4D5HL construct of SEQ ID NO: 67 can be linked to the VL of a scFv comprising the mouse A21 VL linked to the mouse A21 VH.
	While Tamaskovic does not exemplify embodiments in which the scFv 4D5HL of SEQ ID NO: 67 is linked to the N-terminus of the VL of an IgG or Fab, as depicted in instant Figure 26 and required by instant SEQ ID NO: 157, Tamaskovic teaches that alternate embodiments include those in which a scFv that binds HER2 D4 is linked to the N-terminus of the light chain (i.e., to the N-terminus of the VL-CL) in an IgG targeting HER2 D1.  E.g., “claim 3 part (g)(iii)” in view of “claim 2 part (b)” of Tamaskovic.  In addition, while Tamaskovic does not expressly teach the encoding nucleic acid, Tamaskovic notes that given the amino acid sequence the respective gene sequences were synthesized.  E.g., [0332].
	In addition, Tamaskovic teaches methods of treating HER2+ cancers using the constructs.  E.g., “claim 16”.

	Tamaskovic does not teach an Fab or an IgG comprising the A21 VH and VL utilized in SEQ ID NOS: 157, 158, and 159.  
	Tamaskovic also does not expressly teach the Fc sequences of SEQ ID NOS: 152-156 as recited in claim 3 or the linker sequences of SEQ ID NOS: 167-186 as recited in claim 8.


Query Match:            77.4%          Indels:        46     
US-16-153-857-122FUS123FUS124 (1-38) x KP749832 (1-762)

Qy          1 GlyTyrSerPheThrGlyTyrPheIleAsn------------------------------ 10
              ||||||||||||||||||||||||||||||                              
Db        478 GGTTACTCTTTCACTGGTTACTTCATCAACTGGGTTAAGCAAAACCCAGGTCAAAGATTG 537

Qy         11 ------------HisIleSerSerSerTyrAlaThrSerThrTyrAsnGlnLysPheGln 26
                          |||||||||||||||||||||||||||||||||||||||||||||:::
Db        538 GAATGGATCGGTCACATCTCTTCTTCTTACGCTACTTCTACTTACAACCAAAAATTCAAG 597

Qy         27 Gly--------------------------------------------------------- 27
              |||                                                         
Db        598 GGTAAGGCTACTTTGACTGTTGACACTTCTGCTTCTACTGCTTACATGGAATTGTCTTCT 657

Qy         28 ---------------------------------------SerGlyAsnTyrGluGluTyr 34
                                                     |||||||||||||||||||||
Db        658 TTGAGATCGGAAGACACTGCTGTTTACTACTGTGTTAGATCGGGTAACTACGAAGAATAC 717

Qy         35 AlaMetAspTyr 38
              ||||||||||||
Db        718 GCTATGGACTAC 729

Query Match:            74.5%          Indels:        47     
US-16-153-857-125FUS126FUS127 (1-33) x KP749832 (1-762)

Qy          1 ArgSerSerGlnThrLeuLeuTyrSerAsnAsnGlnLysAsnTyrLeuAla--------- 17
              :::||||||||||||||||||||||||||||||||||||||||||||||||         
Db         70 AAGTCTTCTCAAACTTTGTTGTACTCTAACAACCAAAAGAACTACTTGGCTTGGTATCAA 129

Qy         18 ------------------------------------TrpAlaPheThrArgLysSer--- 24

Db        130 CAAAAGCCAGGTCAATCTCCAAAGTTGTTGATCTCTTGGGCTTTCACTAGAAAGTCTGGT 189

Qy         24 ------------------------------------------------------------ 24
                                                                          
Db        190 GTTCCAGACAGATTCTCTGGTTCTGGTTCTGGTACTGACTTCACTTTGACTATCTCTTCT 249

Qy         25 ---------------------------------GlnGlnTyrSerAsnTyrProTrpThr 33
                                               |||||||||||||||||||||||||||
Db        250 GTTCAAGCTGAAGACGTTGCTGTTTACTACTGTCAACAATACTCTAACTACCCATGGACT 309


The humanized VL of Hu also has greater than 70% identical to at least the VL set forth in SEQ ID NO: 134 and at least the VH set forth in SEQ ID NO: 135, recited in instant claim 2.
In view of the teachings of Hu, the ordinary artisan before the effective filing date of the claimed invention would have found it obvious to substitute humanized A21 VH and VL domains for the mouse A21 VH and VL domains taught by Tamaskovic.  The ordinary artisan would have been motivated to make the substitution to provide a less immunogenic construct that could be used in vivo in humans in methods such as those taught by Tamaskovic of treating cancer.  The humanized sequences provided by Hu continue to bind HER2 D1 and so are “functional equivalents” having at least 70% identity to the CDR sequences of instant SEQ ID NOS: 122-127, whether considered individually or collectively.  Given that Tamaskovic provides bispecific antibody constructs with the same structural arrangement as recited in the claims, including with the HER2 D1 binding component as the IgG/Fab portion, and provides the same scFv anti-HER2 D4 construct, it would have been obvious to substitute the humanized A21 VH and VL in any of the constructs described by Tamaskovic and the ordinary artisan would have done so with a reasonable expectation not only of successfully preparing both the scFv-IgG and the scFv-Fab forms, but of using those improved constructs for treating cancer in humans.  Substituting the humanized VH and VL of Hu into the scFv-IgG or scFv-Fab constructs of Tamaskovic would also result in at least one polypeptide with at least 70% identity to the amino prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  

Prior Art Made of Record 
CN102863533 (PTO-892) is made of record as also teaching humanized A21 VH and VL sequences that are at least 70% or more identical to the VH and VL set forth in instant SEQ ID NOS: 134-143.
Allowable Subject Matter 
No claim is allowed.  

SEQ ID NOS: 157, 158, and 159 are free of the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643